Rule 3.15 Reporting Requirements

(A) A judge shall publicly report the amount or value of:

          (1) compensation received for extrajudicial activities as permitted by Rule
3.12;

           (2) gifts and other things of value as permitted by Rule 3.13(C), unless the
value of such items, alone or in the aggregate with other items received from the same
source in the same calendar year, does not exceed $250; and

           (3) reimbursement of expenses and waiver of fees or charges permitted by
Rule 3.14(A), unless the amount of reimbursement or waiver, alone or in the aggregate
with other reimbursements or waivers received from the same source in the same
calendar year, does not exceed $650.

(B) When public reporting is required by paragraph (A), a judge shall report:

        (1) the date, place, and nature of the activity for which the judge received any
compensation;

         (2) the date and description of any gift, loan, bequest, benefit, or other thing of
value accepted;

           (3) the date and source of any reimbursement of expenses or waiver or partial
waiver of fees or charges; and

           (4) the date and source of any gifts, loans, bequests, benefits, or other things
of value received by the business, profession, or other separate activity of a spouse, a
domestic partner, or other family member of a judge residing in the judge’s household if
the source is a party or other person, including a lawyer, who has come or is likely to
come before the judge, or whose interests have come or are likely to come before the
judge.

(C) The public report required by paragraph (A) shall be made at the filing due date for
the Pennsylvania Supreme Court Statement of Financial Interest.

(D) Reports made in compliance with this Rule shall be filed as public documents on the
Pennsylvania Supreme Court Statement of Financial Interest form.
Comment:

       Pursuant to the Supreme Court’s Order of February 6, 2015, No. 442
Judicial Administration Docket, all judicial officers, as defined therein, shall file a
statement of financial interest on a form prescribed by the Administrative Office
of Pennsylvania Courts and approved by this Court or such amended form as
may be issued in the future. The Order provides, inter alia, for filing deadlines,
electronic submission, and consequences for failure to file and falsification of
information on the form.




                                           2